 

SMITH HAUGHEY RICE & ROEGGE, a Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.158 Page 1 of 35

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

LELAND FOSTER,
Plaintiff,

Vv

CROSSROADS SHOPPING CENTER|
INVESTMENTS, LLC, a Delaware Limited Liability
Company,

Defendant/Cross-Defendant,
and

BIG LOTS STORES, INC., an Ohio Corporation for
Profit,

Defendant,

and

FAMILY FARM & HOME, INC., a Michigan
Corporation

Defendant/Cross-Claimant,

CASE NO. 2:18-CV-10545-SFC-RSW
HON. SEAN F. COX

DEFENDANT, FAMILY FARM & HOME,
INC.’S MOTION TO COMPEL
DEFENDANT/CROSS-DEFENDANT,
CROSSROADS SHOPPING CENTER
INVESTMENTS, LLC’S ANSWERS TO
OUTSTANDING INTERROGATORIES
AND TO PRODUCE DOCUMENTS

 

Owen B. Dunn, Jr. (P66315)
Valerie J. Fatica (0083812)

Law Office of Owen B. Dunn, Jr.
Attorneys for Leland Foster

The Ottawa Hills Shopping Center
dunnlawoffice@sbeglobal.net;
valeriefatica@gmail.com

4334 W. Central Ave., Ste 222
Toledo, OH 43615

419-241-9661

Kevin B. Even (P38599)

SMITH HAUGHEY RICE & ROEGGE
Attorneys for Family Farm & Home, Inc.
keven@shrr.com

900 Third St., Ste 204

Muskegon, MI 49440

231-724-4320

John W. Henke, III (P39294)

Law Offices of John W. Henke, IT
Attorneys for Crossroads Shopping Center
Investments, LLC

jwhenke@aol.com

29800 Telegraph Rd.

Southfield, MI 48034

248-353-6500

 

SHRR\4452845.v1

 
 

SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.159 Page 2 of 35

 

John J. Schutza (P26338)

Stacey J. McDaniel (P77672)

Merry, Farnen & Ryan PC

Attorneys for Family Farm & Home, Inc.

Jschutza@mfr-lw.com; smcedaniel@mfr-

law.com

300 Maple Park Blvd., Ste 301
St. Clair Shores, MI 48081
586-541-0114

 

DEFENDANT, FAMILY FARM & HOME, INC.’S MOTION TO COMPEL
DEFENDANT/CROSS-DEFENDANT, CROSSROADS SHOPPING CENTER
INVESTMENTS, LLC’S ANSWERS TO OUTSTANDING INTERROGATORIES AND
TO PRODUCE DOCUMENTS

NOW COMES the Defendant, Family Farm & Home, Inc., by and through its counsel,
SMITH HAUGEY RICE & ROEGGE and pursuant to Fed. R. Civ. P. 33(b) and 37(a), moves
the Court for an order requiring Defendant/Cross-Defendant, Crossroads Shopping Center
Investments, LLC to answer its first set of interrogatories, and to permit the inspection and
copying of documents previously requested. In support of this motion Defendant, Family Farm
& Home, Inc., shows the Court:

1. On or about September 17, 2018, Defendant, Family Farm & Home, Inc., served
on Defendant/Cross-Defendant, Crossroads Shopping Center Investments, LLC its F irst Set of
Interrogatories in writing pursuant to Fed, R. Civ. P. 33, copies of which are attached and made a
part of this motion. See attached Exhibit 1.

2, On or about September 17, 2018, Defendant, Family Farm & Home, Inc., served
on Defendant/Cross-Defendant, Crossroads Shopping Center Investments, LLC its First Request
for Production of Documents in writing pursuant to Fed. R. Civ. P. 34, copies of which are
attached and made a part of this motion. See attached Exhibit 2.

3. On or about October 16, 2018, Defendant, Family Farm & Home, Inc., by its

Dm
SHRR\4452845.v1

 
 

SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.160 Page 3 of 35

counsel sent Defendant/Cross-Defendant, Crossroads Shopping Center Investments, LLC’s
counsel a letter in an effort to avoid this motion, however no response to the letter has been
received. See attached Exhibit 3.

4, Such interrogatories and requests for production of documents were made in good
faith and the information sought is essential to resolve issues related to liability.

5, Defendant, Family Farm & Home, Inc., has in good faith attempted to confer with
Defendant/Cross-Defendant, Crossroads Shopping Center Investments, LLC’s counsel in an
effort to secure the information without court action, but such effort was unproductive, as is
more fully shown by the attached Affidavit of Kevin B. Even sworn to on November 1, 2018.
See attached Exhibit 4.

6. Defendant, Family Farm & Home, Inc.’s counsel further moves, pursuant to Fed.
R. Civ. P. 37(a)(5), that Defendant/Cross-Defendant, Crossroads Shopping Center Investments,
LLC be required to pay to Defendant, Family Farm & Home, Inc., the reasonable expenses,
including attorney’s fees, all totaling Three Hundred Fifty Dollars ($350.00) incurred by
Defendant, Family Farm & Home, Inc., in bringing this motion.

THEREFORE, Defendant, Family Farm & Home, Inc., moves for an order requiring
Defendant/Cross-Defendant, Crossroads Shopping Center Investments, LLC to answer the
interrogatories and produce requested documents within fifteen (15) days.

Dated: November 2, 2018 /s/ Kevin B. Even
Kevin B. Even (P38599)
SMITH HAUGHEY RICE & ROEGGE
Attorneys for Family Farm & Home, Inc.
keven@shrr.com
900 Third St., Ste 204
Muskegon, MI 49440
231-724-4320

SHRR\4452845.v1

 
 

SMITH HAUGHEY RICE & ROEGGE, a Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.161 Page 4 of 35

CERTIFICATE OF SERVICE
[ hereby certify that on Fri, Nov 2, 2018 I filed the foregoing paper with the Clerk of the
Court using the ECF system which will send notification of such filing to the attorneys of record.

/s/ Kevin B. Even

Kevin B. Even (P38599)
keven@shrr.com

Attorney for Family Farm & Home, Inc.
900 Third St., Suite 204

Muskegon, MI 49440

231-724-4320

STIRR\4452845.v1

 
 

SMITH HAUGHEY RICE & ROEGGE, a Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.162 Page 5 of 35

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

LELAND FOSTER,

Plaintiff, CASE NO, 2:18-CV-10545-SFC-RSW

v
HON. SEAN F. COX

CROSSROADS SHOPPING CENTER
INVESTMENTS, LLC, a Delaware Limited Liability

Company,
DEFENDANT, FAMILY FARM & HOME,
Defendant and Cross Defendant, INCG.’S BRIEF IN SUPPORT OF ITS
MOTION TO COMPEL
And DEFENDANT/CROSS-DEFENDANT

CROSSROADS SHOPPING CENTER
BIG LOTS STORES, INC., an Ohio Corporation for INVESTMENTS, LLC’S ANSWERS TO
Profit, OUTSTANDING INTERROGATORIES

AND TO PRODUCE DOCUMENTS

 

 

Defendant,
And
FAMILY FARM & HOME, INC., a Michigan
Corporation for Profit

Defendant.
Owen B, Dunn, Jr. (P66315) Kevin B. Even (P38599)
Valerie J. Fatica (0083812) SMITH HAUGHEY RICE & ROEGGE
Law Office of Owen B. Dunn, Jr. Attorneys for Family Farm & Home, Inc,
Attorneys for Leland Foster keven@shrr.com
The Ottawa Hills Shopping Center 900 Third St., Ste 204
dunnlawoffice@sbeglobal.net; Muskegon, MI 49440
valeriefatica@gmail.com 231-724-4320
4334 W. Central Ave., Ste 222
Toledo, OH 43615 John W, Henke, III (P39294)
419-241-9661 Law Offices of John W. Henke, I

Attorneys for Crossroads Shopping Center
Investments, LLC

jwhenke@aol.com

29800 Telegraph Rd.

Southfield, MI 48034

248-353-6500

 

SHRR\4458099.v1

 
 

SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.163 Page 6 of 35

DEFENDANT, FAMILY FARM & HOME, INC.’S BRIEF IN SUPPORT OF ITS
MOTION TO COMPEL DEFENDANT/CROSS-DEFENDANT CROSSROADS
SHOPPING CENTER INVESTMENTS, LLC’S ANSWERS TO OUTSTANDING
INTERROGATORIES AND TO PRODUCE DOCUMENTS

I. INTRODUCTION:

Defendant, Family Farm & Home, Inc. (““FFH”), seeks to compel answers to
interrogatories served upon Defendant/Cross-Defendant, Crossroads Shopping Center
Investments, LLC (“Crossroads”) and to compel Crossroads to produce documents for inspection

and copying of documents previously requested.

I. STATEMENT OF FACTS:

The facts here are straight forward. On September 17, 2018, FFH served Crossroads with
its First Set of Interrogatories in writing pursuant to Fed. R. Civ. P. 33, copies of which are
attached and made a part of this motion to compel. See attached Exhibit 1 attached to FFH’s
motion to compel. Also on September 17, 2018, FFH served on Crossroads its First Request for
Production of Documents in writing pursuant to Fed. R. Civ. P. 34, copies of which are attached
and made a part of this motion to compel. See Exhibit 2 attached to FFH’s motion to compel.

Not having received timely answers and responses to the above discovery requests
counsel for FFH sought in good faith to obtain the discovery without filing a motion to compel.
On October 16, 2018, FFH’s counsel sent Crossroad’s counsel a letter, in good faith, to avoid
having to bring this matter to the Court’s attention. No response to the letter has been received,
See Exhibits 3 and 4 attached to FFH’s motion to compel.

FFH’s counsel sought to obtain Crossroads concurrence to FFH’s motion co compel

without success. See Exhibit 4 attached to FFH’s motion to compel.

SHRR\4458099,v1

 
 

SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.164 Page 7 of 35

II. LEGAL ANALYSIS:

If the party receiving discovery requests under Fed. R. Civ. P. 33 or 34 fails to respond
properly, Fed. R. Civ. P.37 provides the party who sent the discovery the means to file a motion
to compel. Fed. R. Civ. P. 37(a)(3)(B). Watrobski v FCA US, LLC, No. 16-CV-11632, 2017 WL
4073955, at *2 (ED Mich, September 14, 2017).

On notice to other parties and all affected persons, a party may move for an order

compelling disclosure or discovery. The motion must include a certification that

the movant has in good faith conferred or attempted to confer with the person or

party failing to make disclosure or discovery in an effort to obtain it without court

action.

Fed. R. Civ. P. 37 (a)(1)

A party seeking discovery may move for an order compelling an answer,
designation, production, or inspection, This motion may be made if:

(iii) a party fails to answer an interrogatory submitted under Rule 33; or

(iv) a party fails to produce documents or fails to respond that inspection will be
permitted -- or fails to permit inspection -- as requested under Rule 34.

Fed. R. Civ. P. 37 (a)(3)(B)Gii), (iv).

If the motion is granted--or if the disclosure or requested discovery is provided
after the motion was filed--the court must, after giving an opportunity to be heard,
require the party or deponent whose conduct necessitated the motion, the party or
attorney advising that conduct, or both to pay the movant's reasonable expenses

incurred in making the motion, including attorney's fees.

Fed. R. Civ. P. 37 (a)(5)(A).

The analysis here is straight forward. Discovery requests were timely sent by FFH but
ignored by Crossroads. No answers have been received, and no documents were provided by
Crossroads, Despite a good faith effort having been made by FFH to obtain answers and

responses, Crossroads has continued to ignore the discovery requests. An order should be

SHRR\4458099.v1

 
 

SMITH HAUGHEY RICE & ROEGGE, 4 Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.165 Page 8 of 35

entered compelling Crossroads to provide answers and responses and FFH should be awarded it

reasonable expenses and attorney’s fees.

Dated: November 2, 2018 /s/ Kevin B, Even
Kevin B. Even (P38599)
SMITH HAUGHEY RICE & ROEGGE
Attorneys for Family Farm & Home, Inc.
keven@shrr.com
900 Third St., Ste 204
Muskegon, MI 49440
231-724-4320

CERTIFICATE OF SERVICE
I hereby certify that on Fri, Nov 2, 2018 I filed the foregoing paper with the Clerk of the
Court using the ECF system which will send notification of such filing to the attorneys of record.

/s/ Kevin B. Even

Kevin B. Even (P38599)
keven@shrr.com

Attorney for Family Farm & Home, Inc.
900 Third St., Suite 204

Muskegon, MI 49440

231-724-4320

SHRR\4458099,v1

 
Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.166 Page 9 of 35

EXHIBIT 1
 

SMITH HAUGHEY RICE & ROEGGE, a Professional Cozporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.167 Page 10 of 35

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

LELAND FOSTER,
Plaintiff, CASE NO, 2:18-CV-10545-SFC-RSW
Vv
HON. SEAN F, COX

CROSSROADS SHOPPING CENTER
INVESTMENTS, LLC, a Delaware Limited Liability §DEFENDANT/CROSS-CLAIMANT,

Company, FAMILY FARM & HOME, INC.’S FIRST
SET OF INTERROGATORIES TO
Defendant/Cross-Defendant, DEFENDANT/CROSS -DEFENDANT
CROSSROADS SHOPPING CENTER
and INVESTMENTS, LLC
BIG LOTS STORES, INC., an Ohio Corporation for
Profit,
Defendant,
and

FAMILY FARM & HOME, INC.,, a Michigan

 

 

Corporation

Defendant/Cross-Claimant,
Owen B, Dunn, Jr, (P66315) Kevin B. Even (P38599)
Valerie J. Fatica (0083812) SMITH HAUGHEY RICE & ROEGGE
Law Office of Owen B. Duna, Jr, Attorneys for Family Farm & Home, Inc.
Attorneys for Leland Foster keven@shir.com
The Ottawa [ills Shopping Center 900 Third St, Ste 204
dunnlawoffice@sbeglobal.net; Muskegon, MI 49440
valeriefatica@gmail.com 231-724-4320
4334 W, Central Ave., Ste 222
Toledo, OH 43615 John W. Henke, HT (P39294)
419-241-9661 Law Offices of John W, Henke, II]

Attorneys for Crossroads Shopping Center
Investments, LLC

jwhenke@aol.com

29800 Telegraph Rd.

Southfield, MI 48034

248-353-6500

 

 

SHRRM4417152.v1

 
 

SMITH HAUGHEY RICE & ROEGGE, 4 Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.168 Page 11 of 35

TO: Crossroads Shopping Center Investments, LLC
FROM: lamily Farm & Home, Inc.
SET NO: First

DEFENDANT/CROSS-CLAIMANT, FAMILY FARM & HOME, INC.’S FIRST SET OF
INTERROGATORIES TO DEFENDANT/CROSS -DEFENDANT
CROSSROADS SHOPPING CENTER INVESTMENTS, LLC

NOW COMES, Defendant/Cross-Claimant, Family Farm & Home, Inc., and requests that
Defendant/Cross -Defendant, Crossroads Shopping Center Investments, LLC answer all of the
following interrogatories, in writing and under oath, as required by Rule 33 of the Federal Rules
of Civil Procedure. According to Rule 33, a copy of your written response to these

interrogatories must be served on Kevin B, Even, the attorney for Family Farm & Home, Inc., at

the address listed in this document.

INSTRUCTIONS

le If any of these interrogatories cannot be answered in full, then you should answer
to the extent possible and specify the reasons for your inability to answer the remainder.

2. The relevant time period of these interrogatories is from January 2015 to the
present and shall include all information which relates or refers to this period, unless another
time or period of time is specifically referred to in an interrogatory.

3, The person or persons answering these interrogatories must furnish such
information as is known or is available to him/her upon reasonable investigation regardless of
whether you obtained this information directly, or whether this information was obtained by and
made known to you by any of your attorneys or other agents or representatives.

4, If you object to any part of an interrogatory, state precisely your objection and
answer, to the best of your ability, the remaining portion of that interrogatory, If any discovery
request is objected to as inquiring into privileged matter, set forth fully in the objection the facts
upon which you base your objection, If you object to the scope or time period of an interrogatory
and refuse to answer for that scope or time period, state your objection and answer the
interrogatory within what you believe is the appropriate scope for the appropriate time period.

SHRRW4I7152,¥1

 
 

SMITH HAUGHEY RICE & ROEGGE, « Professional Corparatioa

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.169 Page 12 of 35

5, If you discover new information, you are obligated to supplement your responses
to these interrogatories in accordance with the Court’s Case Management Order or discovery
plan agreed to by the parties,

6, Unless otherwise limited by court order, the scope of discovery is as follows:
parties may obtain discovery regarding any non-privileged matter that is relevant to any party's
claim or defense and proportional to the needs of the case, considering the importance of the
issues at stake in the action, the amount in controversy, the parties’ relative access to relevant
information, the parties! resources, the importance of the discovery in resolving the issues, and
whether the burden or expense of the proposed discovery outweighs its likely benefit.
Information within this scope of discovery need not be admissible in evidence to be
discoverable,

h If you object to furnishing any information requested by these interrogatories on
the grounds of privilege, work product or otherwise, your response should state the existence of
the information, document or communication, identify the specific grounds on which your
objection is based, and identify the information objected to by furnishing its date, participants
(e.g., names of speakers, authors, addresses) and a general description of the nature, rather than
the substance, of the purportedly privileged information. If the information objected to contains
relevant non-objectionable matter, you should disclose it.

8, If you cannot furnish exact data, such as dates, periods or amounts, supply
estimated data to the extent possible and indicate that the data is estimated.

9, Where knowledge, information or documents are requested such request
encompasses knowledge, information or documents in your possession, custody or control or in
the possession, custody or control of your staff, agents, employees, representatives and, unless
privileged, attorneys or any other person who has possession, custody or control of your
proprietary knowledge, information or documents.

10. Pursuant to FRCP 26(e) you are under a duty to amend in a timely manner any
answer to these interrogatories for which you learn that the answer is in some material respect
incomplete or incorrect and if the additional or corrective information has not otherwise been
made known to us during the discovery process or in writing.

11, For any interrogatory or part of an interrogatory which you refuse to answer under
a claim of privilege, submit a sworn or certified statement from your counsel or one of your
employees in which you identify the nature of the information withheld; specify the grounds of
the claimed privilege and the paragraph of these interrogatories to which the information is
responsive; and identify each person to whom the information or any part thereof has been
disclosed.

12, For any record or document responsive or relating to these interrogatories which
is known to have been destroyed or lost or is otherwise unavailable, identify each such document
by author, addressee, date, number of pages and subject matter; and explain in detail the events
leading to the destruction or loss or the reason for the unavailability of such document,

SHRR\4417152,v1

 
 

SMITH HAUGHEY RICE & ROEGGE, a Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.170 Page 13 of 35

3. "And" and "or" shall be construed either disjunctively or conjunctively as
necessary to bring within the scope of the discovery request all responses that might otherwise be
construed to be outside of its scope.

14. The use of the singular includes the plural and vice versa.

15, The use of one gender includes all others, appropriate in the context.

DEFINITIONS
As used in these interrogatories, the terms listed below are defined as follows:

A. “You,” “your,” “yourself”, “Cross-Defendant” or “Crossroads” means or refers to
Crossroads Shopping Center Investments, LILC and any person acting or purporting to act on
Crossroads Shopping Center Investments, LLC’s behalf.

B, ‘Document” or “documents” means any writing of any kind, including originals
and all nonidentical copies (whether different from the originals by reason of any notation made
on such copies or otherwise), including without limitation correspondence, memoranda, notes,
desk calendars, diaries, statistics, letters, telegrams, minutes, contracts, reports, studies, checks,
invoices, statements, receipts, returns, warranties, guaranties, summaries, pamphlets, books,
prospectuses, interoffice and intra office communications, offers, notations of any sort of
conversation, telephone calls, meetings or other communications, bulletins, magazines,
publications, printed matter, photographs, computer printouts, teletypes, telefaxes, invoices,
worksheets and all drafts, alterations, modifications, changes and amendments of any of the
foregoing, tapes, tape recordings, transcripts, graphic or aural records or representations of any
kind, and electronic, mechanical or electric records or representations of any kind, or which you
have knowledge or which are now or were formally in your actual or constructive possession,
custody or control. The term "document" also includes electronically stored data from which
‘nformation can be obtained either directly or by translation through detection devices or readers;
any such document is to be produced in a reasonably legible and usable form. The term
document" includes all drafls of a document and all copies that differ in any respect from the
original, including any notation, underlining, marking, or information not on the original, The
term also includes information stored in, or accessible through, computer or other information
retrieval systems (including any computer archives or back-up systems), together with
‘nstructions and all other materials necessary to use or interpret such data compilations.

C. “Lease” shall mean the lease entered into on or about the 24" day of February
9014 between Crossroads and Family Farm & Home, Inc., for the purpose of operating a retail
store.

D, “Demised Premises” shall mean the approximately 32,000 square feet of that

certain building as more particularly described in Exhibit B to the Lease.

SHRRW417152.v1

 
 

SMITH HAUGHEY RICE & ROEGGE, a Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.171 Page 14 of 35

E, “Possession, custody or control” includes the joint or several possession, custody
or control not only by the person to whom these interrogatories are addressed, but also the joint
or several possession, custody or control by each or any other person acting or purporting to act
on behalf of the person, whcther as employee, attorney, accountant, agent, sponsor, spokesman
or otherwise, Without limitation on the term "control" a document is deemed to be in your
control if you have the right to secure the document or a copy thereof from another person.

F, “Relates to” means supports, evidences, describes, mentions, refers to, contradicts
or comprises.

G. "Any" means one or more.

A, "Communication" means any disclosure, transfer or exchange of information or
opinion however made,

L The phrase "describe in detail" as used in these interrogatories includes a request
for a complete description and explanation of the facts, circumstances, analysis, opinion and
other information relating to (as that phrase is defined below) the subject matter of a specific
interrogatory.

Ji "Identify" or "identity" means to state or a statement of:

iL. In the case of a person other than a natural person, its name, the address of
its principal place of business (including zip code), its telephone number(s), its email
address(es) and the name of its Chief Executive Officer, as well as, if it has a person
other than a natural person that ultimately controls it, that other person's name, the
address of that person's principal place of business (including zip code), that other
person's telephone number(s), that other person's email address(es) and the name of that
other person's Chief Hxecutive Officer,

2 In the case of a natural person, his or her name, business address and
telcphone number(s), email address(es), employer and title or position;

3. In the case of a communication, its date, type (e.g., telephone conversation
or discussion), the place where it occurred, the identity of the person who made the
communication, the identity of the person who received the communication, the identity
of each other person when it was made, and the subject matter discussed; and

4, In the case of a document, the title of the document, the author, the title or
position of the author, the addressee, each recipient, the type of document, the subject
matter, the date of preparation and its number of pages.

K, "Including" means including, but not limited to.
L. "Person" means any natural person, corporation, company, partnership, joint
Bp

SHRRM417152.v1

 
 

SMITH HAUGHEY RICE & ROEGGE, & Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.172 Page 15 of 35

venture, firm, association, proprietorship, agency, board, authority, commission, office or other
business or legal entity, whether private or governmental.

M. "Relating to" means containing, constituting, considering, comprising,
concerning, discussing, regarding, describing, reflecting, studying, commenting or reporting on,
mentioning, analyzing or referring, alluding or pertaining to in whole or in part.

N. "Relevant time period" means the time period stated in paragraph 1 of the
Instructions.
O. “Statement” means a communication or declaration in speech or writing, setting

forth facts, particulars, opinions, comments or conduct intended as an assertion,

P, The singular form of a noun or pronoun shall be considered to include within its
meaning the plural form of the noun or pronoun, and vice versa, and the past tense shall include
the present tense where the clear meaning is not distorted. The term "or" shall mean "and" and
vice-versa, as necessary to bring within the scope of the following interrogatories all information
or documents that would be excluded absent this definition.

INTERROGATORIES
INTERROGATORY NO. 1. Please identify each and every event that you contend

constitutes a default by Family Farm & Home, Inc., of any term of the Lease.

ANSWER:

INTERROGATORY NO. 2. Please identify every term of the Lease that provides the
Demised Premises were not to be delivered to Family Farm & Home, Inc., in accordance with

paragraph 2 of the Lease.

ANSWER:

SHRRM417152.v1

 
 

SMITH HAUGHEY RICE & ROEGGE, A Professional.Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.173 Page 16 of 35

INTERROGATORY NO. 3, Please identify every person who has knowledge of
information that Family farm & Home, Inc., made any modification to any portion of the
Demised Premises that is now at issue in this lawsuit.

ANSWER:

INTERROGATORY NO. 4. Please identify all evidence including all documents
probative of Family Farm & Home, Inc., having made any modification to any portion of the
Demised Premises that are now at issue in this lawsuit.

ANSWER:

INTERROGATORY NO. 5. Please identify all evidence including identity of every
eyewitness who can provide testimony and all documents that are probative of any claim that
Family Farm & Home, Inc., made any modification to any portion of the Demised Premises so as

to not satisfy any requirement of the Americans with Disability Act.

 

 

ANSWER:

Date: , 2018 CROSSROADS SHOPPING CENTER
INVESTMENTS, LLC
By:
Tts:

 

SHRR\417152.v1

 
 

SMITH HAUGHEY RICE & ROEGGE, a Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.174 Page 17 of 35

 

 

 

 

Acknowledged and sworn to before me in the County of , State of
on the day of 2018, by
, Notary Public
County of , state of

My Comm. Expires:
Acting in the County of

Gs (nh

 

DATED: September 17, 2018 Kevin B. Even O98PR
SMITH HAUGHEY. ef & RoEOGE
Attorneys fo: (Family Fa Pt & Home, Inc.

keven@shrr. Nom

900 Third St., Ste 204
Muskegon, MI 49440
231-724-4320

SHIRRM417152.v1

 
 

SMITH HAUGHEY RICE & ROEGGE, a Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.175 Page 18 of 35

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

LELAND FOSTER,
Plaintiff, CASE NO. 2:18-CV-10545-SFC-RSW

¥
HON. SEAN F. COX

CROSSROADS SHOPPING CENTER
INVESTMENTS, LLC, a Delaware Limited Liability
Company, PROOF OF SERVICE

Defendant/Cross-Defendant,

and

BIG LOTS STORES, INC., an Ohio Corporation for
Profit,

Defendant,

and

FAMILY FARM & HOME, INC., a Michigan

 

 

Corporation

Defendant/Cross-Claimant,
Owen B. Dunn, Jr. (P66315) Kevin B. Even (P38599)
Valerie J. Fatica (0083812) SMITH HAUGHEY RICE & ROEGGE
Law Office of Owen B. Dunn, Jr. Attorneys for Family Farm & Home, Inc.
Attorneys for Leland Foster keven@shrr.com
The Ottawa Hills Shopping Center 900 Third St., Ste 204
dunnlawoffice@sbcglobal net; Muskegon, MI 49440
valeriefatica@gmail.com 231-724-4320
4334 W. Central Ave., Ste 222
Toledo, OH 43615 John W. Henke, ITI (P39294)
419-241-9661 Law Offices of John W. Henke, III

Attorneys for Crossroads Shopping Center
Investments, LLC

jwhenke@aol.com

29800 Telegraph Rd.

Southfield, MI 48034

248-353-6500

 

SHRR\4455256.v1

 
 

SMITH HAUGHEY RICE & ROEGGE, a Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.176 Page 19 of 35

PROOF OF SERVICE
The undersigned certifies that on September 17, 2018 she served a copy of
Defendant/Cross-Claimant, Family Farm & Home, Inc.'s First Set of Interrogatories and
First Request for Production of Documents to Defendant/Cross-Defendant, Crossroads
Shopping Center Investments, LLC upon the attorneys of record of all parties to the
above action and to all parties appearing in pro per by mailing the same to them at their

respective email addresses as disclosed by the pleadings of record herein.

Og JW) An

Lisa M. Klein

SHRR\4455256.v1

 
Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.177 Page 20 of 35

Klein, Lisa M.

From: Klein, Lisa M.

Sent: Monday, September 17, 2018 12:24 PM

To: ‘dunnlawoffice@sbcglobal.net'; 'valeriefatica@gmail.com’; 'jwhenke@aol.com'

Subject: 09-17-18 FFH_s First Request for Production of Documents to Crossroads.PDF; 09-17-18
FFH_s First Set of Interrogatories to Crossroads.PDF

Attachments: 09-17-18 FFH_s First Request for Production of Documents to Crossroads.PDF; 09-17-18

FFH_s First Set of Interrogatories to Crossroads.PDF

Please see attached for your information and review.

THANE YOU.

LISA

LisA M. KLEIN | LEGAL ASSISTANT

SMITH HAUGHEY RICE & ROEGGE
Direct Phone: 231-724-4321 | E-mail: klein@shrr.com

900 3" St., Ste 204 | Muskegon, MI 49440
Phone 231-724-4320 Fax 231-724-4330 | www.shrr.com

Sl SMITH

 

HAUGHEY

 

ATTORNENS 47 Law
Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.178 Page 21 of 35

EXHIBIT 2
 

SMITH HAUGHEY RICE & ROEGGE, a Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.179 Page 22 of 35

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

LELAND FOSTER,

Plaintiff,
v
CROSSROADS SHOPPING CENTER
INVESTMENTS, LLC, a Delaware Limited Liability
Company,

Defendant/Cross-Defendant,
and

BIG LOTS STORES, INC., an Ohio Corporation for
Profit,

Defendant,

and

FAMILY FARM & HOME, INC., a Michigan
Corporation

Defendant/Cross-Claimant,

CASE NO, 2:18-CV-10545-SFC-RSW

HON. SEAN F. COX

DEFENDANT/CROSS-CLAIMANT,
FAMILY FARM & HOME, INC.’S FIRST
REQUEST FOR PRODUCTION OF
DOCUMENTS TO DEFENDANT/CROSS -
DEFENDANT CROSSROADS SHOPPING
CENTER INVESTMENTS, LLC

 

Owen B. Dunn, Jr, (P66315)
Valerie J. Fatica (0083812)

Law Office of Owen B, Dunn, Jr.
Attorneys for Leland Foster

The Ottawa Hills Shopping Center
dunnlawoffice@sbeglobal.net;
valetiefatica@gmail.com

4334 W. Central Ave., Ste 222
Toledo, OH 43615

419-241-9661

Kevin B, Even (P38599)

SMITH HAUGHEY RICE & ROEGGE
Attorneys for Family Farm & Home, Inc,
keven@shrr.com

900 Third St., Ste 204

Muskegon, MI 49440

231-724-4320

John W, Henke, TIT (P39294)

Law Offices of John W. Henke, II
Attorneys for Crossroads Shopping Center
Investments, LLC

jwhenke@aol,com

29800 Telegraph Rd,

Southfield, MI 48034

248-353-6500

 

SUIRRM417255.v1

 
 

SMITH HAUGHEY RICE & ROEGGE, a Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.180 Page 23 of 35

TO: Crossroads Shopping Center Investments, LLC
FROM: Family Farm & Home, Inc,
SET NO: First
DEFENDANT/CROSS-CLAIMANT, FAMILY FARM & HOME, INC.’S FIRST
REQUEST FOR PRODUCTION OF DOCUMENTS TO DEFENDANT/CROSS -
DEFENDANT CROSSROADS SHOPPING CENTER INVESTMENTS, LLC

NOW COMES, Defendant/Cross-Claimant, Family Farm & Home, Inc., and requests
pursuant to FRCP 34, that Defendant/Cross-Defendant, Crossroads Shopping Center
Investments, LLC serve a written response to the following requests for production of documents
within thirty (30) days of the service hereof, and to produce for inspection and copying the
documents requested below on October 15, 2018, at 9:00 am at the law offices of SMITH
HAUGHEY RICE & ROEGGE, 900 Third St., Ste 204, Muskegon, MI 49440.

INSTRUCTIONS

Ls Pursuant to FRCP Rule 34 amily Farm & Home, Inc., acknowledges that these
requests are limited to the scope of FRCP Rule 26(b), and requests that when Crossroads
Shopping Center Investments, LLC is unable to produce certain documents because they fall
outside of such scope, Crossroads Shopping Center Investments, LLC will provide a brief
explanation as to the reason why the documents fall outside the scope of the request,

2 If certain requests are duplicative of previous requests to which documents have
already been produced, Crossroads Shopping Center Investments, LLC need not reproduce such
documents but is requested to notify Family Farm & Home, Inc., that such documents are among
those already produced.

J. Pursuant to FRCP Rule 34(b)(2)(B), Family Farm & Home, Inc., requests that

when Crossroads Shopping Center Investments, LLC does produce the requested documents

SHRRM417253,v1

 
 

SMITH HAUGHEY RICE & ROEGGE, a Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.181 Page 24 of 35

Crossroads Shopping Center Investments, LLC will produce such documents as they are kept in
the usual course of business or will organize and label them to correspond to the categories in the
request for production of electronic documents.

4. Family Farm & Home, Inc., requests that Crossroads Shopping Center
Investments, LLC make a good faith effort to produce any and all requested documents that are
readily ascertainable.

REQUESTS

Request No. 1: All documents identified in response to interrogatories served

contemporaneously herewith,

RESPONSE:

Request No. 2; All documents sought to be admitted into evidence by you at the time of
trial,

RESPONSE:

}

f
f

fo non

Nuh aR
DATED: September 17, 2018 l/ ey WL

Kevin B, Even YP38599) -

SMITH HAUGHRYRICE & ROEGGE
Attorneys Yor FamilyFarm & Home, Inc.
keven@shrr.com

900 Third St., Ste 204

Muskegon, MI 49440

231-724-4320

SHRR\4417255.¥1

 
 

SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.182 Page 25 of 35

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

LELAND FOSTER,

Plaintiff, CASE NO, 2:18-CV-10545-SFC-RSW

~
HON. SEAN F. COX

CROSSROADS SHOPPING CENTER
INVESTMENTS, LLC, a Delaware Limited Liability
Company, PROOF OF SERVICE

Defendant/Cross-Defendant,

and

BIG LOTS STORES, INC., an Ohio Corporation for
Profit,

Defendant,

and

FAMILY FARM & HOME, INC., a Michigan

 

 

Corporation

Defendant/Cross-Claimant,
Owen B. Dunn, Jr. (P66315) Kevin B, Even (P38599)
Valerie J, Fatica (0083812) SMITH HAUGHEY RICE & ROEGGE
Law Office of Owen B. Dunn, Jr. Attorneys for Family Farm & Home, Inc.
Attorneys for Leland Foster keven@shrr.com
The Ottawa Hills Shopping Center 900 Third St., Ste 204
dunnlawoffice@sbeglobal.net; Muskegon, MI 49440
valeriefatica@gmail.com 231-724-4320
4334 W. Central Ave., Ste 222 .
Toledo, OH 43615 John W. Henke, IIT (P39294)
419-241-9661 Law Offices of John W. Henke, [HI

Attorneys for Crossroads Shopping Center
Investments, LLC

jwhenke@aol.com

29800 Telegraph Rd.

Southfield, MI 48034

248-353-6500

 

SHRR\4455256.v1

 
 

SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.183 Page 26 of 35

PROOF OF SERVICE
The undersigned certifies that on September 17, 2018 she served a copy of
Defendant/Cross-Claimant, Family Farm & Home, Inc.’s First Set of Interrogatories and
First Request for Production of Documents to Defendant/Cross-Defendant, Crossroads
Shopping Center Investments, LLC upon the attorneys of record of all parties to the
above action and to all parties appearing in pro per by mailing the same to them at their

respective email addresses as disclosed by the pleadings of Op herein.

edi Od.

Lisa M. Klein

SHRR\4455256.v1

 
Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.184 Page 27 of 35

Klein, Lisa M.

From: Klein, Lisa M.

Sent: Monday, September 17, 2018 12:24 PM

To: ‘dunnlawoffice@sbcglobal.net'’; 'valeriefatica@gmail.com’; 'jwhenke@aol.com'

Subject: 09-17-18 FFH_s First Request for Production of Documents to Crossroads,PDF; 09-17-18
FFH_s First Set of Interrogatories to Crossroads.PDF

Attachments: 09-17-18 FFH_s First Request for Production of Documents to Crossroads.PDF; 09-17-18

FFH_s First Set of Interrogatories to Crossroads.PDF

Please see attached for your information and review.

THANK YOU.

Lisa

Lisa M. KLEIN | LEGAL ASSISTANT

SMITH HAUGHEY RICE & ROEGGE
Direct Phone: 231-724-4321 | E-mail: Iklein@shrr.com

900 3 St., Ste 204 | Muskegon, Mi 49440
Phone 231-724-4320 Fax 231-724-4330 | www.shrr.com

 

fF E rik
mite SPAg

| SMITH HAUGHEY

ATTORNESS aT LAW
Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.185 Page 28 of 35

EXHIBIT 3
Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.186 Page 29 of 35

 

SMITH HAUGHEY

Kevin B, Even
Direct:231-724-4336
ATTORNEYS AT LAW keven@shrr.com

900 Third Street, Suite 204
Muskegon, MI 49440
Phone: 231-724-4320 Fax; 231-724-4330

October 16, 2018

Mr. John W. Henke, III VIA EMAIL: jwhenke@aol.com
Law Offices of John W. Henke, II

29800 Telegraph Rd.

Southfield, MI 49034

RE: Leland Foster vs Family Farm & Home, Inc., et al.
Case No: 2:18-cv-10545-SFC-RSW

Dear Mr. Henke:

This letter is an attempt to avoid the necessity of a Motion to Compel. As you know, responses to
Family Farm & Home, Inc.’s First Set of Interrogatories and Request for Production of Documents
were due to be served on October 15, 2018. As of this date, neither have been received.

Please let me know if there is some reason why the discovery requests have not been answered.

Your answers are instrumental if we are going to get this matter settled. I look forward to complete
responses.

Sincerely,

Kevin B. Even

KBE:Imk
cc: Client

 

Ann Arbor Grand Rapids Holland Muskegon www.shrr.com
SHRR\4442493 v1
Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.187 Page 30 of 35

Klein, Lisa M.

From: Klein, Lisa M.

Sent: Tuesday, October 16, 2018 3:27 PM

To: ‘jwhenke@aol.com'

Subject: 10-16-18 KBE to John Henke - outstanding discovery responses.PDF
Attachments: 10-16-18 KBE to John Henke - outstanding discovery responses,PDF

Please see attached for your information and review.

THANK YOU.

Lisa

LISA M. KLEIN | LEGAL ASSISTANT

SMITH HAUGHEY RICE & ROEGGE
Direct Phone: 231-724-4321 | E-mail: Iklein@shrr.com

900 3 St., Ste 204 | Muskegon, MI 49440
Phone 231-724-4320 Fax 231-724-4330 | www.shrr.com

 

teu _
BHO! i

QUis ITH HAUGHEY

 

Lad

ATTORNEYS AT LAW
Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.188 Page 31 of 35

EXHIBIT 4
 

SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.189 Page 32 of 35

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

LELAND FOSTER,

Plaintiff, CASE NO. 2:18-CV-10545-SFC-RSW
Vv HON. SEAN F, COX
CROSSROADS SHOPPING CENTER AFFIDAVIT OF KEVIN B. EVEN
INVESTMENTS, LLC, a Delaware Limited Liability
Company,

Defendant/Cross-Defendant,

and

BIG LOTS STORES, INC., an Ohio Corporation for
Profit,

Defendant,

and

FAMILY FARM & HOME, INC., a Michigan

 

 

Corporation

Defendant/Cross-Claimant,
Owen B. Dunn, Jr. (P66315) Kevin B. Even (P38599)
Valerie J. Fatica (0083812) SMITH HAUGHEY RICE & ROEGGE
Law Office of Owen B. Dunn, Jr. Attorneys for Family Farm & Home, Inc.
Attorneys for Leland Foster keven@shrr.com
The Ottawa Hills Shopping Center 900 Third St., Ste 204
dunnlawoffice@sbcglobal.net; Muskegon, MI 49440
valeriefatica@gmail.com 231-724-4320
4334 W. Central Ave., Ste 222
Toledo, OH 43615 John W, Henke, III (P39294)
419-241-9661 Law Offices of John W. Henke, III

Attorneys for Crossroads Shopping Center
Investments, LLC

jwhenke@aol.com

29800 Telegraph Rd.

Southfield, MI 48034

248-353-6500

 

SHRR\4457819.¥1

 
 

SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.190 Page 33 of 35

 

John J. Schutza (P26338)

Stacey J. McDaniel (P77672)

Merry, Farnen & Ryan PC

Attorneys for Family Farm & Home, Inc.
Jschutza@mfr-lw.com; smedaniel@mfr-
law.com

300 Maple Park Blvd., Ste 301

St. Clair Shores, MI 48081
586-541-0114

 

AFFIDAVIT OF KEVIN B, EVEN

Kevin B. Even being first duly sworn states as follows:

1, I have personal knowledge of the facts stated herein.
2: If sworn as a witness I can competently testify to the facts stated herein.
3. On September 17, 2018, I submitted requests to produce documents and request to

answer interrogatories to Defendant/Cross-Defendant, Crossroads Shopping Center Investments,

LL¢,

4, On October 16, 2018, I wrote to Defendant/Cross-Defendant, Crossroads
Shopping Center Investments, LLC’s counsel seeking responses to the two discovery requests in
an effort to avoid a motion to compel. To date the discovery has not been responded to and nor
response to the letter has been received.

5, On October 30, 2018, by way of the attached email I forwarded a copy of
Defendant, Family Farm & Home, Inc.’s motion to compel to J ohn Henke, counsel for
Defendant/Cross-Defendant, Crossroads Shopping Center Investments, LLC asking if he would

concur with the motion to compel. See attached Exhibit A.

6, Later in the day on October 30, 2018, Mr. Henke called me to discuss the email
that I had sent, however Mr. Henke did not indicate his concurrence with the motion to compel,

nor did he indicate whether he would be responding to the discovery requests.

SHRR\4457819.v1

 
 

SMITH HAUGHEY RICE & ROEGGE, a Professional Corporation

Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.191 Page 34 of 35
i I can certify to the Court that the foregoing efforts were made in good faith and in
an attempt to avoid Defendant, Family Farm & Home, Inc.’s motion to compel.

Further, Affiant sayeth not.

Dated: November 1, 2018 (x ve ew ae

Kevin B, Eve 1

 

Acknowledged and sworn to before me in the County of Muskegon, State of Michigan on the 1"

day of November 2018 by Kevin B. Even.
oul MAC oe

Lisa M. Klein, Notary Public

County of Muskegon, State of Michigan
My Comm. Expires: 10/26/19

Acting in the County of Muskegon

SHRR\4457819.v1

 
Case 2:18-cv-10545-SFC-RSW ECF No. 26 filed 11/02/18 PagelD.192 Page 35 of 35

Even, Kevin B.

 

From: Even, Kevin B,

Sent: Tuesday, October 30, 2018 11:12 AM
To: jwhenke@aol.com

Subject: Motion to Compel Answers.DOCX
Attachments: Motion to Compel Answers.pdf

John, please let me know if will concur with the attached motion. Best -- Kevin

Kevin B. EVEN | ATTORNEY
SMITH HAUGHEY RICE & ROEGGE
Direct Phone: 231-724-4336 | E-mail: keven@shrr.com

900 37 St., Ste 204 | Muskegon, MI 49440
Phone 231-724-4320 Fax 231-724-4330 | www.shrr.com

—
Ba! SMITH HAUGHEY

ATTORNEYS AT LAW

EXHIBIT

i f

 
